Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 4/29/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to the specification has been withdrawn due to the amended specification and abstract.
Previous rejection of claims 1-21 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections under 112(b). See below for more detail.
 Applicant’s arguments, see pgs 2-3, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Igus (DE29607492U1) have been fully considered but they are not persuasive. Applicant claims Igus does not disclose “the spring lip arranged fixed in opposite relationship to its extension direction which is perpendicular to the slide plane at least partially at a side wall of the side portion”. However, modified figure 4c’ below shows the spring lip (16) is partially fixed to the side wall. The edge portion that connects to the stop (2) is fixed to the side wall in that it is not able to move away from the sidewall. Even though it is a small portion of the spring lip, that small portion is fixed to the sidewall and therefore, the 

    PNG
    media_image1.png
    425
    416
    media_image1.png
    Greyscale

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22, Line 1 recites “the extension direction e”. This should read -- the extension direction --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 16 recites “each spring lip being arranged fixed in opposite relationship to its extension direction”. However the metes and bounds of “opposite relationship” are undefined. Is this opposite relationship referring to a specific relationship between something? No relationship has been previously recited. According to the disclosure, the spring lips are fixed on one end while another end is free.
Claim 1, Lines 16-17 recite “each spring lip being arranged fixed…at least partially at a side wall of the side portion”. Given the lack of punctuation, it’s unclear what the phrase “at least partially” refers to. Is it referring to the spring lip being partially fixed? Is it referring to the extension direction being partially perpendicular to the slide plane? For examination purposes, the examiner will interpret this limitation as “each spring lip being at least partially fixed at one end at a side wall of the side portion, and each spring lip extending in an extension direction which is perpendicular to the slide plane”.
Claim 1, Lines 18-19 recite “each spring lip having an end region extending away from the side portion which is axial”. However, it is unclear which element is axial with respect to the bending axis. Is it the end region that is axial or the side portion that is axial? For examination purposes, the examiner will interpret this as the end region as being axial with respect to the bending axis.
Claim 1, Line 21 recites “the installment position”. There is insufficient antecedent basis for this limitation in the claim. It appears this is referring back to the previously recited “installation position”. For examination purposes, the examiner will interpret this limitation as “the installation position”.
Claim 2, Line 3 recites “the slide plane is arranged in projecting relationship with the end region”. However, it is unclear how the slide plane can be in projecting relationship with the end region. This sounds like the slide plane is projecting from the end region. But, looking at the drawings, it appears that the spring lip (6) is sunken into the slide plane (G) while the end region (61) of the spring lip is projecting from the slide plane instead. 
Claim 15, Line 2 recites “second overlap region has an aperture a form of a portion of a circular ring”. However there appears to be some incorrect language. Looking at the drawings, there is no actual circular ring. It appears the applicant is defining the aperture as a ring which is causing the indefiniteness. Instead, it appears that the second overlap region has an aperture (33) that partially extends around the pivot axis.
Claim 22, Line 2 recites “the second overlap region of an adjacent chain link”. There is insufficient antecedent basis for this limitation in the claim. A second overlap region of an adjacent chain link has not been positively recited. For examination purposes, the examiner will interpret this limitation as “a second overlap region of an adjacent chain link”.
Note, no prior art rejection is being applied to claims 2-4, 6 and 9. However, if the 112(b) rejections are overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 10-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igus (DE29607492U1).
Regarding Claim 1, as best understood, Igus discloses a side portion (Fig 4) for a chain link of an energy guiding chain to guide at least one supply line (¶2), in which adjacent chain links are connected pivotably relative to each other about a pivot axis (Mod Fig 4a below), comprising: the side portion configured for a pivotable arrangement of the adjacent chain links (1 and 5) of the energy guiding chain (Fig 4), the side portion having a first overlap region (region containing 3 and 4)  and a second  overlap region (region containing surfaces 7 and 8) for limiting a pivotal movement of 

    PNG
    media_image2.png
    443
    845
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    322
    414
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    425
    416
    media_image1.png
    Greyscale

Regarding Claim 7, Igus further discloses each spring lip (16) is arranged with at least one main direction component (Fig 4c shows each spring lip’s main direction component as the portion extending diagonally).
Regarding Claim 8, Igus further discloses each spring lip (16) is of a tapering narrowing configuration with respect to a direction which is radial with respect to the 

    PNG
    media_image2.png
    443
    845
    media_image2.png
    Greyscale

Regarding Claim 10, Igus further discloses in an unloaded rest position, each spring lip (16) is arranged spaced by a gap with respect to one of the first abutment surfaces, respectively (3 and 4) (Fig 4c shows the spring lips 16 having a gap in between the first abutment surfaces 3 and 4).
Regarding Claim 11, Igus further discloses provided in the first overlap region are the two first abutment surfaces (3 and 4) facing in a peripheral direction relative to the pivot axis (Mod Fig 4a below shows first abutment surfaces facing outward with respect to the pivot axis), wherein associated with each first abutment surface is one of the spring lips (16) which is arranged in front of the associated first abutment surface in a respective peripheral abutment direction (Mod Fig 4c below shows each spring lip 16 arranged in front of the associated first abutment surface 3 or 4).

    PNG
    media_image2.png
    443
    845
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    322
    414
    media_image3.png
    Greyscale

Regarding Claim 12, Igus further discloses there is provided an abutment projection (2) which extends in an extension direction (out of the page) from the side portion and has the two first abutment surfaces (3 and 4) (Mod Fig 4a above), wherein the spring lips (16), starting from a side of the abutment projection (2) that faces towards the pivot axis, are arranged extending outwardly with respect to the pivot axis (Mod Fig 4c above shows the spring lips 16 extending radially outwards with respect to the pivot axis).
Regarding Claim 13, Igus further discloses the spring lips (16) are fixed at an end at the side (Mod Fig 4c above shows spring lips 16 fixed on the far right side of the abutment projection 2).
Regarding Claim 14, Igus further discloses with respect to the pivot axis of the first overlap region, the spring lips (16) are arranged at a first radial angle (B1) and the two first abutment surfaces (3 and 4) are arranged at a second radial angle (B2) relative to each other (Mod Fig 4c’’ below).

    PNG
    media_image4.png
    367
    451
    media_image4.png
    Greyscale

Regarding Claim 15, Igus further discloses the second overlap region has an aperture in a form of a portion of a circular ring relative to the pivot axis (Mod Fig 4a’ and 4b below) and has lateral side surfaces facing in the peripheral direction and forming the second abutment surfaces (7 and 8), wherein the second abutment surfaces (7 and 8) include a radial angle equal to the second radial angle (B2 from Mod Fig 4c’’ above) (Mod Fig 4a’ and 4b show the second abutment surfaces 7 and 8 in full/complete contact with the entire first abutment surfaces 3 and 4 which proves they have equal angles).

    PNG
    media_image5.png
    443
    845
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    464
    788
    media_image6.png
    Greyscale

Regarding Claim 16, Igus further discloses the first radial angle (B1) is larger than the second radial angle (B2) (Mod Fig 4c’’ above).
Regarding Claim 22, Igus further discloses the extension direction e (out of page) is directed towards a second overlap region (region containing 7 and 8) of an adjacent chain link (5) in the installation position of the energy guiding chain (Mod Fig 4a below shows the second overlap region of 5 covering the extension direction of the spring lips 16).

    PNG
    media_image2.png
    443
    845
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Igus in view of Kemper et al (hereinafter “Kemper”) (US 7,966,800).
Regarding Claim 17, Igus further discloses a chain link within an energy guiding chain (Fig 4) (¶2), comprising one side portion according to claim 1, but does not disclose a second side portion according to claim 1.
However, in the same field of endeavor, Kemper teaches it is common for a chain link within an energy guiding chain, to consist of two symmetrical side portions for the purpose of protecting and guiding a conduit (Fig 3) (Col 1, Lines 6-12).

Regarding Claim 18, while the combination teaches two side portions within the chain link, Igus does not disclose how the two side portions would be arranged.
However, in the same field of endeavor, Kemper further teaches it is common for a chain link to have two side portions arranged in a mutually spaced relationship by way of a transverse bar and have the two side portions arranged symmetrically relative to each other with respect to a plane of mirror symmetry perpendicular to a transverse direction parallel to the transverse bar (Mod Fig 3 below). The purpose of the transverse bar is to keep the two side portions held rigidly together in their symmetrical arrangement.

    PNG
    media_image7.png
    499
    660
    media_image7.png
    Greyscale


Regarding Claim 19, Igus further discloses an energy guiding chain comprising chain links (1 and 5), each chain link according to claim 17 (¶2).
Regarding Claim 20, the combination further teaches the side portions (Kemper: Mod Fig 3 above) of adjacent chain links are pivotably connected together in a mutually interengaging relationship to form lines of side plates by way of mutually corresponding first and second overlap regions (Igus: Fig 4a-4b show adjacent links 1 and 5 connected together by their respective first and second overlap regions).
Regarding Claim 21, Igus further discloses the first (3 and 4) and second (7 and 8) abutment surfaces and the spring lips (16) of the side portions (1 and 5) are arranged protected outwardly between the first (region containing 2) and the second (regions containing surfaces 7 and 8) overlap regions of the side portions forming a line of side plates (Fig 4a and 4b shows side portion 5 arranged on the outside and protecting/covering the first and second abutment surfaces 3, 4, 7 and 8 and also spring lips 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725